Citation Nr: 0003081	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  99-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for the residuals of a 
right hip disorder (including arthritis).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Army from October 1967 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for a 
right knee disorder and the residuals of a right hip disorder 
(including arthritis).  The veteran perfected an appeal of 
the May 1999 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The claim of service connection for a right knee disorder 
is not plausible.  

3.  The claim of service connection for residuals of a right 
hip disorder including arthritis is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for the 
residuals of a right hip disorder, including arthritis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

An August 1970 VA Hospital report shows that the veteran was 
involved in a car accident and suffered from pain in his 
right hip and a minor wound to his right leg.  The diagnoses 
were a sprain of the ligaments of the hip joint and iliac 
crest and a wound of skin of the right leg.  The veteran's 
service medical records are negative for complaints or 
findings of any residuals of the right hip injury, including 
arthritis.  There was no report of diagnosis or treatment of 
a right knee disorder in the service medical records.  The 
veteran's right knee and hip were normal on discharge 
examination in February 1971.  

VA Medical Center (MC) treatment records from July 1975 show 
that the veteran received treatment for pain and locking of 
the right knee.  The veteran was diagnosed with a detached 
lateral meniscus of the right knee, spontaneously reduced.  
The veteran reported that his knee began locking when he was 
in high school and that it had locked some ten or twelve 
times.  The treatment records also indicate that the veteran 
was involved in an accident where he twisted his right leg 
while getting into a car.  The veteran also reported that he 
had a previous injury to the knee in 1965 or 1966 when 
playing football.  

In June 1996 the veteran received private medical treatment 
for a twisting type injury to his right knee.  He was found 
to have tibial plateau with associated proximal fibular 
fracture, right, closed.  The veteran underwent an open 
reduction internal fixation of the right tibial plateau with 
right interior iliac bone grafting.  Subsequent to the 
surgery, the veteran continued to receive treatment from a 
private physician for pain in his right knee.

In June 1998 the private physician diagnosed the veteran with 
possible medial meniscal tear of the right knee and post-
traumatic arthritis of the right knee.  
The veteran continued to receive treatment for right knee 
pain until December 1998.  

In December 1998, a friend of the veteran stated that in 
August 1970 he and the veteran were involved in a car 
accident and the veteran sustained injuries from this 
accident.  

In January 1999, the veteran's ex-wife submitted a statement 
indicating that in 1970 the veteran was involved in a car 
accident.  She stated that the veteran suffered from injuries 
to his right lower extremity.  She explained that since the 
accident the veteran has constantly suffered from pain in his 
right lower extremity.  

During a November 1999 travel board hearing the veteran again 
stated that he was involved in a car accident while on leave 
in August 1970.  After the accident, he was treated at a VA 
hospital for two to three days for pain in his right leg and 
hip.  He had bruises and cuts but no broken bones.  According 
to the veteran, he limped for three to four days and 
approximately six to seven months after his discharge from 
the service his knee began to separate.  When his knee began 
to separate, he would just take his hand and push his knee 
back in to place.

The veteran explained that he had problems with his knee only 
once when playing football in high school but he never had 
any problems with his hip.  He only began having problems 
with his hip after his June 1996 bone grafting surgery.  The 
veteran added that he underwent right anterior iliac bone 
grafting surgery after his knee gave out and he fell down 
some steps at work.  He reportedly broke his knee and he 
broke a bone in the lower part of his leg.  

II. Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence needed to 
support his claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

III. Analysis

A. Right Knee Disorder

The veteran has provided private treatment records showing 
that he currently has a right knee disorder.  Therefore, the 
Board finds that the first Caluza element has been satisfied 
because there is a current medical diagnosis of disability.  
Caluza, 7 Vet. App. at 506. 

The veteran has provided lay evidence indicating that he 
injured his right knee in a car accident while in service and 
that his current right knee disorder is related to that 
accident.  The veteran's wife also submitted a statement 
indicating that after the August 1970 car accident, the 
veteran has constantly experienced pain in his right knee.  
However, there is no competent evidence that chronic right 
knee pathology existed in service or that symptomatology of 
right knee disability persisted following service until it 
was first identified clinically.  Although lay persons are 
competent to provide evidence of an observable disorder, they 
are not competent to provide evidence of a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. at 492, 494 (1992); 
Grottveit, 5 Vet. App. at 93.  

The veteran's service medical records reflect no symptoms or 
clinical findings pertaining to a right knee disorder.  In 
addition, although the medical evidence shows that he has a 
right knee disorder, that evidence does not suggest that the 
current right knee disorder is related to an in-service 
disease or injury.  Wade v. West, 11 Vet. App. 302 (1998).  
For these reasons, the Board has determined that the claim of 
entitlement to service connection for a right knee disorder 
is not well-grounded. 

B. Right Hip Disorder Including Arthritis

An August 1970 VA hospital report shows that the veteran was 
involved in a car accident while in service and was diagnosed 
with a sprain of the ligaments of the hip joint and iliac 
crest and a wound of the skin of the right leg.  

The veteran has testified that he did not have problems with 
his right hip until after June 1996 bone grafting surgery.  
The veteran's wife submitted a statement indicating that 
after the August 1970 car accident, the veteran constantly 
complained of pain in his right lower extremity.  However, 
there is no competent evidence that chronic right hip 
pathology existed in service or that symptomatology of right 
hip disability persisted following service until it was first 
identified clinically.  Although lay persons are competent to 
provide evidence of an observable disorder, they are not 
competent to provide evidence of a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. at 492, 494 (1992); 
Grottveit, 5 Vet. App. at 93.

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's right hip 
disorder including arthritis is related to service.  
Furthermore, there is no suggestion in the available clinical 
record that arthritis was manifested within the initial post 
service year.  The Board notes that the veteran was treated 
for pain and soreness of the right hip on one occasion in 
service.  However, the initial post service examination was 
negative for the presence of hip pathology.  

The only evidence of a nexus between current right hip 
disorder (including arthritis) and service are the opinions 
of the veteran and his ex-wife.  The Court has held that 
medical evidence is required to demonstrate the relationship 
between a present disability and service.  In this case, the 
competent evidence does not establish a nexus between current 
hip disability and service or suggest continuity of pertinent 
symptomatology in the years following service.  Consequently, 
the Board finds the veteran has not submitted evidence of a 
well-grounded claim for service connection for a right hip 
disorder including arthritis.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground his service connection claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right hip disorder 
including arthritis is denied.  




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

